Mr. Justice Graves delivered the opinion of the court. 6. Railroads, § 772*—when requested instruction on question of due care properly refused. A requested instruction announcing as law that if the deceased by the exercise of ordinary care for his own safety could have seen the approaching train “in time to have prevented the accident” then the plaintiff could not recover, held properly refused, since the instruction improperly required the deceased exercise more than ordinary care to prevent the accident. 7. Railroads, § 681*—right to cross tracks when gates are up. When crossing gates are maintained at the intersection of railway tracks and streets, particularly where large numbers of persons are in the habit of passing, the fact that the gates are left up amounts to an invitation to cross the tracks and to notice that no train is approaching and that it is safe to cross. 8. Railroads, § 631*—when negligence of gateman at crossing not excused. Negligence of gateman at a highway crossing in leaving gates up when train was approaching, held not excused by the fact that he left his post to assist ladies over the crossing. 9. Appeal and error, § 1713*—when errors assigned are waived. An assignment for error that a verdict and judgment are excessive will not be considered when not mentioned in the argument.